TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00756-CR


Gregory Alen Moehrig, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-393, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in this
cause no later than May 20, 2005.  No further extension of time will be granted.
It is ordered April 22, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish